DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 March 2022 has been entered.  
Applicant’s amendments to the Claims have overcome every Claim objection.  The previous Claim objections have been withdrawn.  However, Applicant’s amendments have provided new grounds for additional claim limitations.
Applicant’s amendments to claim 8 have avoided interpretation under 35 USC 112(f) for the previously claimed “amplification device.”  Accordingly, claim 8 is no longer interpreted under the 35 USC 112(f) authority, and the Applicant has overcome the previously associated 35 USC 112 rejections for claim 8.
Regarding the 35 USC 112 rejections for the claimed “processing device,” the examiner fully considered the Applicant’s arguments (see pages 7-8) and was persuaded.  The examiner agrees with the Applicant that one can “reasonably conclude that the inventor had possession of the claimed invention,” specifically concerning the processing device based on the evidence provided in the Specification and the Drawings.  Therefore, the 35 USC 112 rejections for the claimed “processing device” is withdrawn.
Applicant’s amendments have overcome most of the previously identified 35 USC 112(b) rejections.  However, grounds still remain for two of the previously identified 35 USC 112(b) rejections.  Additionally, the Applicant’s amendments have provided new grounds for an additional 35 USC 112(b) rejection.
Applicant’s arguments, see pages 8-10, filed 18 March 2022, with respect to the rejections of claims 1 and 14 under 35 USC § 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 18 March 2022, the status of the claims is as follows: Claims 1, 8-10, 14, and 17-20 have been amended.
Claims 1-11 and 14-20 are pending.
Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  Recommend deleting “of,” i.e., “configured to amplify .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illuminating device” or “illumination device” in claim 1
The functional limitation attributed to the “illuminating” or “illumination device” includes “….for illuminating a treatment region of the workpiece…” in claim 1.
Structure “read into” the Claims from the Specification includes “LEDs” (paragraph 065)
“detecting device” in claims 1 and 2
The functional limitations attributed to the “detecting device” include the following:
“…for detecting an electromagnetic radiation emanating from the treatment region…” and “…adapted to detect the electromagnetic radiation by providing a video stream with a plurality of frames of the electromagnetic radiation at a frame rate, each frame including an image of the electromagnetic radiation, the first and the second time intervals being synchronized with the frame rate…” in claim 1.
“…adapted to record the detected electromagnetic radiation by providing the video stream…” in claim 2.
Structure “read into” the Claims from the Specification includes “an array of photodiodes, an array of photosensitive elements, and/or a video camera” (paragraph 015; also required in claim 6).
“processing device” in claims 1 and 3
The functional limitations attributed to the “processing device” include the following:
 “….for separate processing of the electromagnetic radiation detected within the first time intervals and of the electromagnetic radiation detected within the second time intervals” and “….adapted to provide a first stream of frames of the electromagnetic radiation detected within the first time intervals and a second stream of frames of the electromagnetic radiation detected within the second time intervals” in claim 1.
“…adapted to provide the first and the second streams of frames by processing the video stream provided by the detecting device” in claim 3.
“filtering device” in claim 4
The functional limitation attributed to the “filtering device” includes “…adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range emitted by the illumination device and reflected by the treatment region” in claim 4.
Structure “read into” the Claims from the Specification includes “a band-pass filter” (paragraph 0049).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 recite the limitation the "illumination device,” (line 4 of claims 4 and 17), where the antecedent for claimed “illumination device” is located at line 6 of claim 1.  The illumination device is understood as being separate structure from the “at least one illuminating device” introduced in line 3 of claim 1.  Thus, claim 1 now requires at least two illuminators—an at least one illuminating device that illuminates a treatment region during a series of first time intervals and a separate illumination device that does not illuminate the treatment region during a series of second time intervals (for support, please see lines 2-5 of claim 1).  In claims 4 and 17, the limitation attributed to the non-illuminating illumination device is “a wavelength range emitted by the illumination device and reflected by the treatment region.”  However, it is not clear in these claims that the illumination device actually emits illumination.  Although claims 4 and 17 seem to imply that illumination device illuminates, the illumination attributed to the claimed “illumination device” is not positively recited in the claims.  Therefore, it is not clear from the claim language whether the illumination device is required to illuminate.  For the purpose of the examination, claim 4 will be interpreted as “wherein the illumination device illuminates the treatment region and wherein a filtering device is arranged between the detecting device and the treatment region, the filtering device being adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range emitted by the illumination device and reflected by the treatment region,” and claim 17 will be interpreted as “wherein the illumination device illuminates the treatment region and wherein the electromagnetic radiation emanating from the treatment region is filtered before being detected to selectively pass electromagnetic radiation within a wavelength range emitted by the illumination device and reflected by the treatment region.”  This new rejection has been added based on the amended portion of the claim.
	Claim 10 recites “The device according to claim 9, wherein the device for laser beam treatment and the device for monitoring beam treatment each have a central axis, and are arranged coaxially with each other.”  The structure used in claim 10 refers to structure used in the preambles of claims 1 and 9.  Specifically, “the device for laser beam treatment” is used in the preamble of claim 9, and “the device for monitoring beam treatment” is used in the preamble of claim 1.  By using structure recited in the preambles, it is unclear if this structure is adequately defined such that this structure can then be used in the body of claim 10 (for more information, please see MPEP 2111.02).  Recommend using specific structure recited in the bodies of claims 1 or 10 instead of using structure recited in the preambles.  Since there is no way of determining the requisite degree and scope of the structure used in claim 10 because this structure comes from the preambles of claims, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 14 begins “A method for monitoring a laser beam treatment of a workpiece using a device according to claim 1,…”  However, it is unclear if “a device” is a new device or the same device required in claim 1.  For the purpose of the examination, the limitation will be interpreted as “A method for monitoring a laser beam treatment of a workpiece using the device according to claim 1,…”  
	Claims 15-16 and 18-20 are rejected based on their dependency to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US-20120318775-A1, hereinafter Schwarz ‘775) in view of Schwarz et al. (US-20050041852-A1, hereinafter Schwarz ‘852).
Regarding claim 1, Schwarz ‘775 teaches a device for monitoring a laser beam treatment of a workpiece (fig. 2B, where the illumination devices are the four illumination modules taught in the embodiment shown in fig. 4 in lieu of the single illumination device 26 shown in fig. 2B), comprising 
at least one illuminating device (LED modules 26a, fig. 4) for illuminating a treatment region of the workpiece during a plurality of first time intervals (“it is advantageous if the at least one first illumination module for illumination at a small angle and the at least one second illumination module for illumination at a large angle are connected to a control device, which, as a result of different actuation of the at least one first illumination module and of the at least one second illumination module at different periods of time, alternates between a dark-field and a bright-field illumination or sets a ratio of the intensities of the bright-field illumination and the dark-field illumination with respect to one another,” para 0023; the time intervals associated with the second illumination module, i.e. the bright-field illumination associated with large angle LEDs 26a and 26a’ in fig. 4, are construed as the claimed “first time intervals”), the first time intervals being separated from each other by second time intervals during which the treatment region is not illuminated by an illumination device (the dark-field illumination associated when the small angle LEDs 26b and 26b’ are operating is construed as the second time intervals; during the dark-field illumination, the LED 26a’ is not illuminating; see also paras 0056-0057; LED 26a’ is construed as the claimed “illumination device”); 
a detecting device (optical sensor 34, fig. 2B; “the first and second optical sensors 30, 34 are preferably embodied as CCD-matrix camera sensors, more particularly as CMOS camera sensors,” para 0038; in Schwarz ‘852, the CCD camera is taught as capturing a “video image,” para 0006; examiner is construing a CCD camera as being a video camera) for detecting an electromagnetic radiation emanating from the treatment region (“The optical measuring device furthermore comprises a first optical sensor with a first observation beam path for spatially resolved imaging of the triangulation light line projected onto the joint seam and a second optical sensor with a second observation beam path for spatially resolved imaging of the joint seam,” para 0013; optical measuring of the joint seam using illumination light is construed as “detecting an electromagnetic radiation”); and 
a processing device for processing the electromagnetic radiation detected within the first time intervals and the electromagnetic radiation detected within the second time intervals (“the measuring device 100 or 200 furthermore has an image processing unit, which images the image data obtained from the second optical sensor 34 onto a grid model of a topographic image, which was obtained by evaluating the profile of the triangulation light line 24, in order to create a calculated model view of a three-dimensional joint seam 14,” para 0058; the 3D processing is associated with optical sensor 34 and the LEDs 26, 26a, 26a’, 26b, 26b’, paras 0054-0057); 
wherein the detecting device is adapted to detect the electromagnetic radiation by providing a video stream with a plurality of frames of the electromagnetic radiation at a frame rate (“in the case of an exemplary inspection speed of 250 mm per second, this means a frame rate of 50 frames per second. In this case, the readout rate of the second optical sensor 34 is preferably less than 500 Hz, more preferably less than 200 Hz and particularly preferably less than 100 Hz,” para 0055), each frame including an image of the electromagnetic radiation (“The second optical sensor 34 is preferably a greyscale image sensor, which is optimized for capturing a greyscale image…An object field of 5 mm x 5 mm is typically scanned,” para 0055), the first and the second time intervals being synchronized with the frame rate (in para 0055, Schwarz ‘775 teaches synchronizing the readout rate of the optical sensor 34 to be less than 100 Hz in order to synchronize with a frame rate of 50 frames per second; in paras 0055-0057, Schwarz ‘775 teaches alternating between the first and second modules of LEDs in order to collect dark-field and bright-field illumination at the optical sensor 34 and that this control is “operated in a pulsed manner,” which is also captured in claims 9-11; examiner is construing the control of the alternating field illuminations by detection at the optical sensor 34 and the synchronizing of the readout rate of the optical sensor 34 with the frame rate of 50 frames per second as meeting the claimed limitation).  
Schwarz ‘775 does not explicitly disclose a processing device for separately processing the electromagnetic radiation detected within the first time intervals and the electromagnetic radiation detected within the second time intervals (although Schwarz ‘775 teaches separate detection of dark-field and bright-field illumination as well as using an optical sensor that detects using a lin-log characteristic, Schwarz ‘775 does not explicitly disclose that the dark-field and bright-field illumination are processed separately) wherein the processing device receives the video stream and is adapted to provide a first stream of frames of the electromagnetic radiation detected within the first time intervals and a second stream of frames of the electromagnetic radiation detected within the second time intervals.
Schwarz ‘775, figs. 2b and 4

    PNG
    media_image1.png
    658
    448
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    562
    458
    media_image2.png
    Greyscale

However, in the same field of endeavor of image detection for a laser beam source, Schwarz ‘852 teaches a processing device (image evaluation unit 11, fig. 1) for separately processing the electromagnetic radiation (fig. 4 is described as a “dynamic binarization,” para 0029; construed such that 21 shows the dark-field illumination or the grey-level image and 22 shows the bright-field illumination or the illumination used to detect the laser line) detected within the first time intervals (“the separation of the grey levels of the image can still be effected in the 10-bit image, and the data can subsequently be translated by corresponding tables (look-up tables) into the 8-bit ranges 0-200 (for the grey-level image),” para 0027) and the electromagnetic radiation detected within the second time intervals (“and 200-255 (for the laser line),” para 0027) wherein the processing device (“The images recorded by the sensor are passed to an image evaluation unit 11,” para 0027) receives the video stream and (fig. 3 shows the raw sensor data; in para 0027, the data is described as being processed into two different 8-bit ranges, based on whether the data is in the linear range (the grey-level image) or in the logarithmic range (the laser line image)) is adapted to provide a first stream of frames of the electromagnetic radiation (“the image of the laser line is output by the sensor in the 801-1024 range of the 10-bit word,” para 0027; the 10-bit images, which correspond with the higher intensity images above intensity 800 on fig. 2, i.e., the logarithmic curve, are construed as the first stream of frames) detected within the first time intervals (the period of time where there is the “briefest possible flash illumination,” as taught in paragraph 0025 is construed as the first time interval) and a second stream of frames (“the sensor output signal range a value of 0-800 within the 10-bit word-value,” para 0027 are construed as the second stream of frames; these are the frames below intensity 800 in fig. 2, i.e. the linear part of the curve as taught in para 0026) of the electromagnetic radiation detected within the second time intervals (the “dark-field illumination” taught in para 0025 is construed as the second time interval; i.e., the period where light intensity of the illumination is low).
Schwarz ‘852, figs. 2-4

    PNG
    media_image3.png
    238
    409
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    266
    402
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    189
    245
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, processing of two different data streams of images, in view of the teachings of Schwarz ‘852, by associating the bright-field illumination with the range of intensities above 800 and the dark-field illumination with the range of intensities below 800, in order to complete two separate evaluations for obtaining a three-dimensional image—one evaluation procedure that uses a range of intensities above 800 for detecting the laser line and another evaluation procedure that uses a range of intensities below 800 for detecting grey-level images, for the advantage of a obtaining recorded images of very good quality with high resolution that detect local effects such as porosity, small holes, and incomplete penetration (Schwarz ‘852, abstract, paras 0027-0028, 0031, and 0034).
Regarding claim 2, Schwarz ‘775 teaches wherein the detecting device (optical sensor 34, fig. 2B) is adapted to record the detected electromagnetic radiation (sensor 34 detects radiation by the illumination device 26 on the joining region 10, as taught in para 0055) by providing the video stream (“a frame rate of 50 frames per second,” para 0055).
Regarding claim 3, Schwarz ‘775 teaches the invention as described above but does not explicitly disclose wherein the processing device is adapted to provide the first and the second streams of frames by processing the video stream provided by the detecting device.
However, in the same field of endeavor of image detection for a laser beam source, Schwarz ‘852 teaches wherein the processing device (“The images recorded by the sensor are passed to an image evaluation unit 11,” para 0027) is adapted to provide the first (“the sensor output signal range a value of 0-800,” para 0026) and the second streams (“the image of the laser line is output by the sensor in the 801-1024 range,” para 0026) of frames by processing the video stream (“images are recorded at e.g. 60 images/second,” para 0026) provided by the detecting device (“an image comprising both a grey-level image of the weld seam and the image of the laser line is recorded at brief intervals preferably by means of a single sensor, in particular a CMOS sensor or CMOS camera,” para 0025).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, processing of two different data streams of images, in view of the teachings of Schwarz ‘852, by associating the bright-field illumination with the range of intensities above 800 and the dark-field illumination with the range of intensities below 800, in order to complete two separate evaluations for obtaining a three-dimensional image—one evaluation procedure that uses a range of intensities above 800 for detecting the laser line and another evaluation procedure that uses a range of intensities below 800 for detecting grey-level images, for the advantage of a obtaining recorded images of very good quality with high resolution that detect local effects such as porosity, small holes, and incomplete penetration (Schwarz ‘852, abstract, paras 0027-0028, 0031, and 0034).
Regarding claim 4, Schwarz ‘775 teaches wherein the illumination device illuminates the treatment region (“illuminated at a small angle to the optical axis L by the illumination module 26a',” para 0056) and wherein a filtering device (“second optical filter 46, which is embodied as an optical band-pass filter,” para 0055) is arranged between the detecting device (optical sensor 34, fig. 2B) and the treatment region (joining region 10, fig. 2B), the filtering device being adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range emitted by the illumination device (LED module 26a’) and reflected by the treatment region (referring to the filter 46, “only the component of the diode illumination from the second light source 28 is imaged on the sensor area of the second optical sensor 34,” para 0055).
Regarding claim 5, Schwarz ‘775 teaches wherein the device for monitoring beam treatment of a workpiece has a central axis (optical axis L, fig. 2B), and wherein at least one of the at least one illuminating device, the detecting device (optical sensor 34, fig. 2B) and a filtering device (filter 46, fig. 2B) are arranged coaxially with the central axis and/or are each formed axially symmetric (as shown in fig. 2B, the sensor 34 and 46 are coaxial and symmetric across the axis L; although the illumination beam travels coaxially, the illumination devices are off axis in figs. 2B and 4).
Regarding claim 6, Schwarz ‘775 teaches wherein the detecting device (optical sensor 34, fig. 2B) comprises an array of photodiodes, an array of photosensitive elements, and/or a video camera (“the first and second optical sensors 30, 34 are preferably embodied as CCD-matrix camera sensors, more particularly as CMOS camera sensors,” para 0038; in Schwarz ‘852, the CCD camera is taught as capturing a “video image,” para 0006; examiner is construing a CCD camera as being a video camera).
Regarding claim 7, Schwarz ‘775 teaches wherein the at least one illuminating device (LED module 26a) is adapted to emit electromagnetic radiation in a wavelength range of 200 to 900 nm, a range of 300 to 850 nm, or a range of 380 to 820 nm (“The wavelength of the light-emitting diode 28 is preferably 620 nanometres,” para 0055) and/or is configured for homogeneous illumination of the treatment region (“the homogenous illumination of the joining region 10 by means of the at least one illumination device 26 is preferably brought about using a second light source 28 which is embodied as a light-emitting diode,” para 0055).
Regarding claim 9, Schwarz ‘775 teaches a device for a laser beam treatment of a workpiece (optical fibre 56, fig. 2B), comprising a beam source (“the laser beam 50 emerging at the fibre end of the optical fibre 56,” para 0044) and the device for monitoring the laser beam treatment according to claim 1 (see previous mappings for claim limitations for claim 1).
Regarding claim 10, Schwarz ‘775 teaches wherein the device for laser beam treatment and the device for monitoring beam treatment each have a central axis (central axis L, fig. 2B), and are arranged coaxially with each other (“the first and second observation beam path being coaxially coupled into the laser beam path by means of a second beam splitter,” para 0028).
Regarding claim 14, Schwarz ‘775 teaches a method for monitoring a laser beam treatment of a workpiece (“Optical Measuring Device for Monitoring a Joint Seam, Joining Head and Laser Welding Head with Same,” title) using the device according to claim 1 (figs. 2b and 4; see previous mappings for claim limitations for claim 1), the method comprising 
illuminating a treatment region (joint region 10, fig. 2B) of the workpiece during a plurality of first time intervals (“it is advantageous if the at least one first illumination module for illumination at a small angle and the at least one second illumination module for illumination at a large angle are connected to a control device, which, as a result of different actuation of the at least one first illumination module and of the at least one second illumination module at different periods of time, alternates between a dark-field and a bright-field illumination or sets a ratio of the intensities of the bright-field illumination and the dark-field illumination with respect to one another,” para 0023; the time intervals associated with the second illumination module, i.e. the bright-field illumination associated with large angle LEDs 26a and 26a’ in fig. 4, are construed as the claimed “first time intervals”), the first time intervals being separated from each other by second time intervals during which the treatment region is not illuminated by the illumination device (the dark-field illumination associated when the small angle LEDs 26b and 26b’ are operating is construed as the second time intervals; during the dark-field illumination, the LED 26a’ is not illuminating; see also paras 0056-0057); 
detecting an electromagnetic radiation emanating from the treatment region (“the optical measuring device furthermore comprises a first optical sensor with a first observation beam path for spatially resolved imaging of the triangulation light line projected onto the joint seam and a second optical sensor with a second observation beam path for spatially resolved imaging of the joint seam,” para 0013; optical measuring of the joint seam using illumination light is construed as “detecting an electromagnetic radiation”); and 
processing of the electromagnetic radiation detected within the first time intervals and of the electromagnetic radiation detected within the second time intervals (“the measuring device 100 or 200 furthermore has an image processing unit, which images the image data obtained from the second optical sensor 34 onto a grid model of a topographic image, which was obtained by evaluating the profile of the triangulation light line 24, in order to create a calculated model view of a three-dimensional joint seam 14,” para 0058; the 3D processing is associated with optical sensor 34 and the LEDs 26, 26a, 26a’, 26b, 26b’, paras 0054-0057); 
wherein the detecting provides a video stream with a plurality of frames of the electromagnetic radiation at a frame rate (“in the case of an exemplary inspection speed of 250 mm per second, this means a frame rate of 50 frames per second. In this case, the readout rate of the second optical sensor 34 is preferably less than 500 Hz, more preferably less than 200 Hz and particularly preferably less than 100 Hz,” para 0055), each frame including an image of the electromagnetic radiation (“The second optical sensor 34 is preferably a greyscale image sensor, which is optimized for capturing a greyscale image…An object field of 5 mm x 5 mm is typically scanned,” para 0055), the first and the second time intervals being synchronized with the frame rate (in para 0055, Schwarz ‘775 teaches synchronizing the readout rate of the optical sensor 34 to be less than 100 Hz in order to synchronize with a frame rate of 50 frames per second; in paras 0055-0057, Schwarz ‘775 teaches alternating between the first and second modules of LEDs in order to collect dark-field and bright-field illumination at the optical sensor 34 and that this control is “operated in a pulsed manner,” which is also captured in claims 9-11; examiner is construing the control of the alternating field illuminations by detection at the optical sensor 34 and the synchronizing of the readout rate of the optical sensor 34 with the frame rate of 50 frames per second as meeting the claimed limitation).  
Schwarz ‘775 does not explicitly disclose separately processing of the electromagnetic radiation detected within the first time intervals and of the electromagnetic radiation detected within the second time intervals (although Schwarz ‘775 teaches separate detection of dark-field and bright-field illumination as well as using an optical sensor that detects using a lin-log characteristic, Schwarz ‘775 does not explicitly disclose that the dark-field and bright-field illumination are processed separately) wherein the separate processing provides a first stream of frames of the electromagnetic radiation detected within the first time intervals and a second stream of frames of the electromagnetic radiation detected within the second time intervals from the received video stream.
However, in the same field of endeavor of image detection for a laser beam source, Schwarz ‘852 teaches separately processing of the electromagnetic radiation (fig. 4 is described as a “dynamic binarization,” para 0029; construed such that 21 shows the dark-field illumination or the grey-level image and 22 shows the bright-field illumination or the illumination used to detect the laser line) detected within the first time intervals (“the separation of the grey levels of the image can still be effected in the 10-bit image, and the data can subsequently be translated by corresponding tables (look-up tables) into the 8-bit ranges 0-200 (for the grey-level image),” para 0027) and of the electromagnetic radiation detected within the second time intervals (“and 200-255 (for the laser line),” para 0027) wherein the separate processing (“The images recorded by the sensor are passed to an image evaluation unit 11,” para 0027) provides a first stream of frames of the electromagnetic radiation (“the image of the laser line is output by the sensor in the 801-1024 range of the 10-bit word,” para 0027; the 10-bit images, which correspond with the higher intensity images above intensity 800 on fig. 2, i.e., the logarithmic curve, are construed as the first stream of frames; construed as being the bright-field illumination taught by Schwarz ‘775) detected within the first time intervals (the period of time where there is the “briefest possible flash illumination,” as taught in paragraph 0025 is construed as the first time interval) and a second stream of frames of the electromagnetic radiation (“the sensor output signal range a value of 0-800 within the 10-bit word-value,” para 0027 are construed as the second stream of frames; these are the frames below intensity 800 in fig. 2, i.e. the linear part of the curve as taught in para 0026; construed as being the dark-field illumination taught by Schwarz ‘775) detected within the second time intervals (the “dark-field illumination” taught in para 0025 is construed as the second time interval; i.e., the period where light intensity of the illumination is low) from the received video stream (fig. 3 shows the raw sensor data; described in para 0027).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, processing of two different data streams of images, in view of the teachings of Schwarz ‘852, by associating the bright-field illumination with the range of intensities above 800 and the dark-field illumination with the range of intensities below 800, in order to complete two separate evaluations for obtaining a three-dimensional image—one evaluation procedure that uses a range of intensities above 800 for detecting the laser line and another evaluation procedure that uses a range of intensities below 800 for detecting grey-level images, for the advantage of a obtaining recorded images of very good quality with high resolution that detect local effects such as porosity, small holes, and incomplete penetration (Schwarz ‘852, abstract, paras 0027-0028, 0031, and 0034).
Regarding claim 15, Schwarz ‘775 teaches wherein the detected electromagnetic radiation (illumination detected on images by the optical sensor 34, fig. 2B; sensor 34 detects radiation by the illumination device 26 on the joining region 10, as taught in para 0055) is recorded by providing the video stream (“a frame rate of 50 frames per second,” para 0055).
Regarding claim 16, Schwarz ‘775 teaches the invention as described above but does not explicitly disclose wherein the first and the second streams of frames are obtained by processing the video stream provided by the detecting.
However, in the same field of endeavor of image detection for a laser beam source, Schwarz ‘852 teaches wherein the first (“the sensor output signal range a value of 0-800,” para 0026) and the second streams of frames (“the image of the laser line is output by the sensor in the 801-1024 range,” para 0026) are obtained by processing the video stream (“images are recorded at e.g. 60 images/ second,” para 0026; “the images recorded by the sensor are passed to an image evaluation unit 11,” para 0027) provided by the detecting (“an image comprising both a grey-level image of the weld seam and the image of the laser line is recorded at brief intervals preferably by means of a single sensor, in particular a CMOS sensor or CMOS camera,” para 0025).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, processing of two different data streams of images, in view of the teachings of Schwarz ‘852, by associating the bright-field illumination with the range of intensities above 800 and the dark-field illumination with the range of intensities below 800, in order to complete two separate evaluations for obtaining a three-dimensional image—one evaluation procedure that uses a range of intensities above 800 for detecting the laser line and another evaluation procedure that uses a range of intensities below 800 for detecting grey-level images, for the advantage of a obtaining recorded images of very good quality with high resolution that detect local effects such as porosity, small holes, and incomplete penetration (Schwarz ‘852, abstract, paras 0027-0028, 0031, and 0034).
Regarding claim 17, Schwarz ‘775 teaches wherein the illumination device illuminates the treatment region (“illuminated at a small angle to the optical axis L by the illumination module 26a',” para 0056) and wherein the electromagnetic radiation emanating from the treatment region (construed as the reflected illumination caused by the LED illumination devices 26a and 26a’ off of the surface of the joining region 10, figs. 2B and 4) is filtered before being detected to selectively pass electromagnetic radiation (“second optical filter 46, which is embodied as an optical band-pass filter,” para 0055) within a wavelength range emitted by the illumination device (LED module 26a’) and reflected by the treatment region (referring to the filter 46, “only the component of the diode illumination from the second light source 28 is imaged on the sensor area of the second optical sensor 34,” para 0055).
Regarding claim 18, Schwarz ‘775 teaches wherein the treatment region (joining region 10, fig. 2B) is illuminated (LED modules 26a and 26a’) using electromagnetic radiation in a wavelength range of 200 to 900 nm, preferably in a range of 300 to 850 nm, more preferably in a range of 380 to 820 nm (“The wavelength of the light-emitting diode 28 is preferably 620 nanometres,” para 0055) and/or is homogeneously illuminated (“the homogenous illumination of the joining region 10 by means of the at least one illumination device 26 is preferably brought about using a second light source 28 which is embodied as a light-emitting diode,” para 0055).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US-20120318775-A1, hereinafter Schwarz ‘775) in view of Schwarz et al. (US-20050041852-A1, hereinafter Schwarz ‘852) as applied to claims 1 and 14 above, and further in view of Henrikson (US-7766213-B2).
Regarding claim 8, Schwarz ‘775 teaches the invention as described as well as detected at least within the first time intervals (“bright-field illumination,” para 0023) and/or within the second time intervals (“dark-field illumination,” para 0023).  Schwarz ‘775 does not explicitly disclose including a video camera configured to amplify of at least a part of the electromagnetic radiation emanating from the treatment region (although Schwarz teaches using a lens 46 and a sensor 34 with a high signal-to-noise ratio and a 1:1 imaging ratio in order to “visualize very small imaging” in para 0059; Schwartz ‘775 does not explicitly disclose an amplification device).
However, in the same field of endeavor of image detection for a laser beam source, Henrikson teaches including a video camera configured to amplify (“the camera has built-in automatic gain control (AGC),” column 5, lines 42-43) of at least a part of the electromagnetic radiation emanating from the treatment region (“By supplying ultraviolet radiation in combination with narrow-band filtering, it is possible to obtain homogeneous exposure of the image with improved image quality in relation to known systems for such purposes. An additional effect of the combination of ultraviolet illumination and simultaneous filtering is that the majority of the ultraviolet radiation from the arc and the melt is filtered out,” column 5, lines 24-30; see also fig. 1, which shows the camera 3, the illumination means 5, and the object 14; examiner is construing this teaching such that the unnecessary radiation or noise is filtered out and the desired signal is amplified for the purpose of obtaining an improved image quality).

Henrikson, fig. 1

    PNG
    media_image6.png
    367
    515
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, an automatic gain control, in view of the teachings of Henrikson, by applying the automatic gain control to the optical sensor 34, as taught by Schwarz ‘775, in order to automate a welding process in which various types of sensors measure the position of the welding joint between the parts to be  welded together, making using of video cameras such as a digital CCD camera, in order to create an image of the welding area, for the advantage of automating the control of a welding robot or apparatus (Henrikson, column 1, lines 42-56).
Regarding claim 19, Schwarz ‘775 teaches the invention as described as well as wherein at least a part of the electromagnetic radiation emanating from the treatment region (construed as the reflected illumination caused by the LED illumination devices 26a and 26a’ off of the surface of the joining region 10, figs. 2B and 4) and detected at least within the first time intervals (“bright-field illumination,” para 0023) and/or within the second time intervals (“dark-field illumination,” para 0023).  Schwarz ‘775 does not explicitly disclose that the electromagnetic radiation is amplified (although Schwarz teaches using a lens 46 and a sensor 34 with a high signal-to-noise ratio and a 1:1 imaging ratio in order to “visualize very small imaging” in para 0059; Schwartz ‘775 does not explicitly disclose amplification).
However, in the same field of endeavor of image detection for a laser beam source, Henrikson teaches that the electromagnetic radiation (ultraviolet illumination provided by the illumination means 5, fig. 1) is amplified (“the camera has built-in automatic gain control (AGC),” column 5, lines 42-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, an automatic gain control, in view of the teachings of Henrikson, by applying the automatic gain control to the optical sensor 34, as taught by Schwarz ‘775, in order to automate a welding process in which various types of sensors measure the position of the welding joint between the parts to be  welded together, making using of video cameras such as a digital CCD camera, in order to create an image of the welding area, for the advantage of automating the control of a welding robot or apparatus (Henrikson, column 1, lines 42-56).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US-20120318775-A1, hereinafter Schwarz ‘775) in view of Schwarz et al. (US-20050041852-A1, hereinafter Schwarz ‘852) as applied to claims 1, 9, and 14 above, and further in view of Nishiwaki et al. (US-20060028729-A1).
Regarding claim 11, Schwarz ‘775 teaches the invention as described above as well as further comprising a dichroitic mirror (beam splitter 62, fig. 2B) arranged between the detecting device (optical sensor 34, fig. 2B) and the treatment region (joining region 10, fig. 2B), the dichroitic mirror deflecting the treatment beam (laser beam 50, fig. 2B; “the laser beam 50 emerging at the fibre end of the optical fibre 56 is collimated by means of a collimator optical system 60 and directed to a second beam splitter 62 which deflects the laser beam 52 in the direction of the focusing optical system 54,” para 0044) or at least a part of the electromagnetic radiation emanating from the treatment region (not explicitly disclosed but not required to meet the limitations of the claim).  Schwarz ‘775 does not explicitly disclose a dichroitic mirror (although Schwarz ‘775 teaches using a beam splitter, Schwarz ‘775 does not explicitly disclose that the beam splitter is a dichroitic mirror).
However, in the same field of endeavor of using illumination beams, Nishiwaki teaches a dichroitic mirror (dichroic mirror 10, fig. 2).
Nishiwaki, fig. 2

    PNG
    media_image7.png
    352
    320
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, a dichroic mirror, in view of the teachings of Nishiwaki, by using a dichroic mirror for the beam splitter 62, as taught by Schwarz ‘775, because dichroic mirrors do not require colored glass, which requires substances such as lead or cadmium that are harmful to the environment (Nishiwaki, para 0014).
Regarding claim 20, Schwarz ‘775 teaches the invention as described above as well as wherein the treatment beam (laser beam 50, fig. 2B;) or at least a part of the electromagnetic radiation emanating from the treatment region (not explicitly disclosed but not required to meet the limitations of the claim) is deflected by a dichroitic mirror (“the laser beam 50 emerging at the fibre end of the optical fibre 56 is collimated by means of a collimator optical system 60 and directed to a second beam splitter 62 which deflects the laser beam 52 in the direction of the focusing optical system 54,” para 0044).  Schwarz ‘775 does not explicitly disclose a dichroitic mirror (although Schwarz ‘775 teaches using a beam splitter, Schwarz ‘775 does not explicitly disclose that the beam splitter is a dichroitic mirror).
However, in the same field of endeavor of using illumination beams, Nishiwaki teaches a dichroitic mirror (dichroic mirror 10, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schwarz ‘775 to include, a dichroic mirror, in view of the teachings of Nishiwaki, by using a dichroic mirror for the beam splitter 62, as taught by Schwarz ‘775, because dichroic mirrors do not require colored glass, which requires substances such as lead or cadmium that are harmful to the environment (Nishiwaki, para 0014).
	Response to Argument
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC § 112
	On page 8, the Applicant writes the following:
“The Office Action rejected claims 1-11 and 14-20 were rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112(pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the invention regards as the invention. In response, claims 1, 9, 10, and 14 are amended to clarify the claim language. Accordingly, Applicants respectfully request withdrawal of the rejection under Section 112” (emphasis, examiner’s).

However, respectfully, submit that neither claim 10 nor claim 14 were amended in response to the rejections identified in the Non-Final Office action dated 6 January 2022 (specifically the rejections for claim 10 and 14 that begin at the bottom on page 10 in the Non-Final Office action).
Rejection under 35 USC § 103
	On page 9, the Applicant writes the following concerning Schwarz ‘852 (US-20050041852-A1):
“Schwarz '852 discloses using a seam inspection unit (9) having a light line sensor, such as a CMOS sensor or CMOS camera (see para. [0024]). The "exposure time of the camera sensor is preferably made sufficiently long for the reflected light of the laser line to be averaged over a region of the surface" (Id.). The sensor characteristics of the seam inspection unit's (9) sensor can have the form illustrated in FIG. 2, which is reproduced below for the Examiner's convenience, where intensity of the light is plotted on the x-axis and the response or sensor output is plotted on the y-axis (see para. [0026]). Even if, arguendo, the sensor response includes output signals ranging from 0-800 and 800-1024, the sensor generates a response and not a "processing device" as claimed. The sensor is more akin to the "detecting device" of independent claim 1 and not the "processing device" which processes the electromagnetic radiation detected by the "detecting device" into the two streams of frames. As claimed in independent claim 1, for instance, "the detecting device is adapted to detect the electromagnetic radiation by providing a video stream with a plurality of frames of the electromagnetic radiation at a frame rate" and the "processing device receives the video stream and is adapted to provide the first stream ... and the second stream ..." (emphasis, examiner’s)

However, respectfully submit that in the Office action, the examiner mapped the claimed “processing device” to the image evaluation unit 11, described in para 0027 of Schwarz ‘852, and not to a sensor 9, as argued by the Applicant (for support, please see the top of page 15 in the Non-Final Office action dated 6 January 2022).
	 In paragraph 0027, Schwarz ‘852 teaches the following:
“[0027] The images recorded by the sensor are passed to an image evaluation unit 11. At this stage the image is e.g. as in FIG. 3, but to the evaluation unit 11 the image has to be presented not in a visible representation but merely as a sequence of numbers. Matters can be arranged so that 8-bit words are handled in the unit 11. The separation of the grey levels of the image can still be effected in the 10-bit image, and the data can subsequently be translated by corresponding tables (look-up tables) into the 8-bit ranges 0-200 (for the grey-level image) and 200-255 (for the laser line).”

As taught by Schwarz ‘852, the image evaluation unit (construed as the claimed “processing device”) processes the sensor data into a grey-level image and a laser-line image based on the values of the illumination intensity. 
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/26/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761